DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MERLE J. STOKES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-945

                           [January 9, 2019]


   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 561991CF000970A.

  Diamond R. Litty, Public Defender, and Usha Maharajh, Assistant
Public Defender, Stuart, for appellant.

  Ashley Brooke Moody, Attorney General, Tallahassee, and James J.
Carney, Assistant Attorney General, West Palm Beach, for appellee.

               ON MOTION FOR REHEARING/CLARIFICATION

PER CURIAM.

   We lift the stay entered on February 3, 2017, and withdraw our opinion
on motion for rehearing and clarification, dated February 22, 2017.

  We affirm. See Franklin v. State, 43 Fla. L. Weekly S556 (Fla. Nov. 8,
2018); State v. Michel, 43 Fla. L. Weekly S298 (Fla. July 12, 2018).

   Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                          *           *         *